CANT, Special Judge, and DOUGLAS, J.
(dissenting).
In this proceeding the last provision of chapter 312, p. 524, Laws 1901, re-enacted in chapter 232, p. 337, Laws 1903, is said to be invalid as being in violation of section 27 of article 4 of the state constitution. That section provides that “no law shall embrace more than one subject, which shall be expressed in its title.” Said chapter 312 bears the following title: “An act relating to the names of political parties on the official ballot.” So far as here material, the act reads as follows:
*183And in no case shall the candidate of any political party be entitled to be designated upon the official ballot as the candidate of more than one political party, and shall be designated upon the official party ballot in accordance with the certificate of nomination first filed with the proper officers.
The title above set forth is said to be restrictive. That expression is a comparative one, and is helpful only when such fact is borne in mind. Almost every title is in a sense general, and in a sense restrictive. The title in question is restrictive as applied to the general subject of elections, but is general as respects everything which fairly relates to the names of political parties on the official ballot.
Certain well-established rules are applicable in this case: “Every statute duly passed by the state legislature is presumably valid, and this presumption is conclusive unless it affirmatively appears to be in conflict with some provision of the federal or state constitution; and, in order to justify a court in pronouncing it invalid, because of its violation of some clause of the state constitution, its repugnancy therewith must be so 'clear, plain, and palpable’ as to leave no reasonable doubt or hesitation upon the judicial mind.” Curryer v. Merrill, 25 Minn. 1, 4.
Section 27 of article 4 of our state constitution is to be liberally construed, so as not unnecessarily to embarrass or restrict legislative action. State v. Kinsella, 14 Minn. 396 (524); Winters v. City of Duluth, 82 Minn. 127, 131, 132, 84 N. W. 788.
“All that is required is that the act should not include legislation so incongruous that it could not by any fair intendment be considered germane to one general subject.” Johnson v. Harrison, 47 Minn. 575, 578, 50 N. W. 924.
“The title to a statute is sufficient, within the constitutional limitation that no law shall embrace more than one subject, which shall be expressed in its title, if it is not a cloak for legislating upon dissimilar matters, and the subjects embraced in the enacting clause are naturally connected with the subject expressed in the title.” Winters v. City of Duluth, supra. The expression, “if it is not a cloak for legislating upon dissimilar matters,” quoted above from the Winters case, must, we think, be understood as a reference to the evil to be avoided, and not as a statement of the test to be applied.
*184The test always is: Are the various provisions of the statute fairly germane to the subject expressed in the title? Such is the rule expressly laid down in the language quoted from Johnson v. Harrison, supra, and it is clearly reqognized and acted upon in the Winters case, 82 Minn. 132, where the various provisions of the act there under consideration are held constitutional for the reason that “they are naturally connected with and suggested by the subject of the act as expressed in its title.” - So, in the last analysis are all the authorities. It is matter foreign to the title that is condemned. No case, we think, will be found holding an act unconstitutional by reason of the incongruity of its parts, where the different provisions thereof are each fairly germane to the title of the act. The incongruity between the different provisions of an act cannot be serious if all are germane to one general subject. If diey are so germane, all stand upon an equal footing, even though they look in somewhat different directions.
The following rule, also, going much further tha’n is necessary here, ■ was established at an early date in this state, and has since been frequently approved: “Neither is it important that all the various objects ■' of an act be expressly stated in its title, nor that the act itself indicates |objects other than that so mentioned, provided they are not at variance .with the one so expressed, but are consonant therewith.” State v. Cassidy, 22 Minn. 324; State v. Madson, 43 Minn. 438, 440, 45 N. W. 856; State v. Board of Control, 85 Minn. 165, 171, 88 N. W. 533.
The act here in question contains but two clauses. The second, hereinbefore set forth, is said to be the offending member. The only question is whether its provisions are germane to the title of the act. If they are, the clause is valid. The question is not which of the two clauses is most clearly foreshadowed by the title, nor whether the ideas which they respectively emphasize are widely divergent, or whether they closely approach each other. They are not required to be identical either in expression or in thought; they are required to be germane to the title. This is the measure of the scope which they may take. If each is germane to that title, there is no authority for saving the one and destroying the other.
Does the clause here in question fairly relate to the general subject-matter of the title of the act? That subject is, “The names of political parties on the official ballot.”
*185It is not, we think, as viewed by the majority, “The rights of parties to the use of party names upon the official ballot.” This is unwarrantably restricting the title and confining its aspect to the first clause of the act. Nor is the subject restricted to the use of, party names upon the official ballot in connection with the names of candidates thereon. This would be confining its aspect to the second clause of the act.
According to its language, it relates generally to “the names of political parties upon the official ballot,” and its objects and purposes are as broad as that language implies. The only place on the official ballot where the names of political parties can or do appear is in connection with the names of candidates. The law provides that on the official ballot, following the name of each candidate, and on the same line therewith, shall appear “the party designation or politics of the candidate.” Laws 1901, p. 115, c. 109. The clause here under consideration, stated conversely, in effect provides that on such ballot the name of one political party only shall follow the names of the respective candidates. It declares that, as to the names of political parties on the official ballot, the law shall be that one only shall appear in connection with and following the name of each candidate. Is it possible that this clause does not relate to “the names of political parties on the official ballot” ?' If it alone constituted the body of the act, that its provisions were germane to the title would never be questioned.
Reconstructing and treating the two clauses of the act together, every essential feature, so far as here material, is embraced in the following language: “No part of a name previously adopted by any political party shall be used on the official ballot by any other party or person, and when used on such ballot in connection with the names of candidates of the party adopting the same, it shall be so used to the exclusion of every other party designation.” So expressed, it is plain that the constitutional provision here invoked could have no application.
It is said that the first clause of the act is a party name protection act, and that the second clause is an anti-fusion act. Each, in a measure, embodies the features ascribed to it, though not those alone; but many acts of the legislature will thus submit to be charted and labeled without yielding to the charge of being in violation of the constitutional provision here involved.
*186The second clause, however, does not prevent the nomination by different parties of the same candidate. It declines to -recognize such double nominations on the official ballot; but with such forceful agencies remaining to proclaim the nominations as the sample ballot, the daily and weekly press, the public speaker, it is going a great length to say that the clause prevents a double nomination.
In any proposed legislation of the character here involved, three interests are to be considered — that of the political party, that of the candidate, and that of the voters. The voters have a right to know the political principles for which each of the various candidates stand. The legislature has a right to provide for their being advised thereof without the confusion of a double designation. It did so in this case. In so doing, it weighed the rights of parties, of candidates, and of individual voters, and it dignified these rights of the individual voters, and subordinated the rights of parties and of candidates thereto. This object was attained by a clause prohibiting the use of more than one party name in connection with the name of the candidate upon any official ballot. Irrespective of the name which might be given to such clause — and a variety might apply — it was, we think, entirely appropriate to the title of the act.
In our opinion, .therefore, without either approving or condemning the policy of the act, chapter 312, p. 524, Laws 1901, was a valid exercise of the legislative will, and the writ prayed for should have been denied.